Case 1:18-cv-00823-CFC Document 179 Filed 04/24/20 Page 1 of 5 PageID #: 17359



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

 PAR PHARMACEUTICAL, INC.,              )
 PAR STERILE PRODUCTS, LLC, and         )
 ENDO PAR INNOVATION                    )
 COMPANY, LLC,                          )
                                        )    C.A. No. 18-823-CFC
                   Plaintiffs,          )
                                        )
        v.                              )     PUBLIC VERSION
                                        )
 EAGLE PHARMACEUTICALS INC.,            )
                                        )
                   Defendant.           )

             LETTER TO THE HONORABLE COLM F. CONNOLLY
                       FROM BINDU A. PALAPURA

 OF COUNSEL:                                David E. Moore (#3983)
                                            Bindu A. Palapura (#5370)
 Jay P. Lefkowitz, P.C.                     Stephanie E. O’Byrne (#4446)
 Jeanna M. Wacker                           POTTER ANDERSON & CORROON LLP
 Benjamin A. Lasky                          Hercules Plaza, 6th Floor
 Sam Kwon                                   1313 N. Market Street
 Christopher J. Citro                       Wilmington, DE 19801
 Ashley Cade                                Tel: (302) 984-6000
 KIRKLAND & ELLIS LLP                       dmoore@potteranderson.com
 601 Lexington Avenue                       bpalapura@potteranderson.com
 New York, NY 10022                         sobyrne@potteranderson.com
 Tel: (212) 446-4800
                                            Attorneys for Defendant Eagle
 Bryan S. Hales                             Pharmaceuticals Inc.
 KIRKLAND & ELLIS LLP
 300 North LaSalle
 Chicago, IL 60654
 Tel: (312) 862-2000

 Dated: April 17, 2020
 6664840 / 45185
 Public Version Dated:April 24, 2020
Case 1:18-cv-00823-CFC Document 179 Filed 04/24/20 Page 2 of 5 PageID #: 17360
                                                                           1313 North Market Street
                                                                                       P.O. Box 951
                                                                         Wilmington, DE 19801- 0951
                                                                                       302 984 6000
                                                                             www.potteranderson.com

                                                                                 Bindu A. Palapura
                                                                                            Partner
                                                                                   Attorney at Law
                                                                   bpalapura@potteranderson.com
                                                                         302 984-6092 Direct Phone
                                                                              302 658-1192 Firm Fax



                                     April 17, 2020
                                     Public Version Dated: April 24, 2020
    VIA ELECTRONIC FILING
    The Honorable Colm F. Connolly
    United States District Judge
    J. Caleb Boggs Federal Building
    844 N. King Street
    Unit 31, Room 4124
    Wilmington, DE 19801-3555

               Re:    Par Pharm., Inc. v. Eagle Pharms., Inc., C.A. No. 18-823-CFC

Dear Judge Connolly:

      Eagle respectfully requests leave to move for summary judgment of
noninfringement, because                                              .1
The motion would resolve all remaining infringement claims.

       In a typical ANDA case such as this, the alleged infringer’s product is not
FDA-approved or marketed. Therefore, “[t]he relevant inquiry is whether the
patentee has proven by a preponderance of the evidence that the alleged infringer
will likely market an infringing product.” Glaxo, Inc. v. Novopharm, Ltd., 110 F.3d
1562, 1569 (Fed. Cir. 1997). Par cannot meet its burden for two independent
reasons.

        First, when an ANDA “directly addresses the question of infringement” by
specifying a parameter outside the claim limitations, it “mandates a finding of no
literal infringement.” Bayer AG v. Elan Pharm. Research Corp., 212 F.3d 1241,
1249 (Fed. Cir. 2000). In those circumstances, “‘[b]ecause drug manufacturers are
bound by strict statutory provisions to sell only those products that comport with the
ANDA’s description of the drug,’ the ANDA itself dominates the analysis.” Ferring
B.V. v. Watson Labs., Inc.-Florida, 764 F.3d 1401, 1408 (Fed. Cir. 2014) (citation

1
      Par has not asserted infringement under the doctrine of equivalents.
Case 1:18-cv-00823-CFC Document 179 Filed 04/24/20 Page 3 of 5 PageID #: 17361
The Honorable Colm F. Connolly
April 17, 2020
Page 3

omitted). And the ANDA can be approved only if the applicant demonstrates its
product will comply with its specifications. See 21 C.F.R. § 314.127(a); Bayer, 212
F.3d at 1249-50.

       Bayer is instructive. The ANDA there required a “specific surface area
(‘SSA’)” outside the claimed range. 212 F.3d at 1244. The Federal Circuit affirmed
the district court’s grant of summary judgment because the defendant could not
legally sell an infringing product under its specification, and therefore the “ANDA
mandate[d] a finding of no literal infringement.” Bayer, 212 F.3d at 1249-50.

      Here,



              Eagle’s ANDA does not allow the sale of an infringing product and
therefore “mandates a finding of no infringement.” Bayer, 212 F.3d at 1249.

       Notably, the patentee in Bayer argued that testing data showed the defendant’s
SSA could decrease, calling into question its ability “to comply with its SSA
specification and thus produce a noninfringing product.” 212 F.3d at 1348. The
Federal Circuit disagreed, stating those were “not material factual issues because
[the Act] prohibits [the defendant] from selling any product that does not meet its
ANDA’s requirements,” with severe penalties for non-compliance. Id. at 1250.

       A similar result was reached in In re Brimonidine Patent Litigation
           he defendant’s ANDA specified a pH outside the claimed range. 643 F.3d
1366, 1376-77 (Fed. Cir. 2011). The district court found infringement based on
stability data showing a pH change over time. Id. at 1377. But the Federal Circuit
reversed, stating “[w]e cannot assume that [the defendant] will not act in full
compliance with its representations to the FDA.” Id. at 1378.

      Any reliance by Par on Eagle’s data likewise should be rejected.2

2
       In a successor case to Bayer—Bayer AG v. Biovail Corp., 279 F.3d 1340 (Fed.
Cir. 2002)—the court looked beyond the ANDA only because testing of the “actual
commercial product” approved and being sold showed infringement. Id. at 1349.
Therefore, the court did “not ask what [defendant] will likely market, but what
[defendant] has actually marketed.” Id. Not so here, where Eagle is not yet selling
its ANDA product, and its ANDA controls. Bayer, 212 F.3d at 1249.
Case 1:18-cv-00823-CFC Document 179 Filed 04/24/20 Page 4 of 5 PageID #: 17362
The Honorable Colm F. Connolly
April 17, 2020
Page 4

      Second, even if Eagle’s ANDA did not control,



(CSF, ¶¶18-19, 29, 36, 41.)

                                                                                 (CSF,
¶¶15, 22-23, 35, 40.)
                                        (CSF, ¶¶42.)

      Nevertheless, Par speculates that Eagle’s product
                                                                                   .
(CSF, ¶32.) But Par cannot carry its burden with such speculation. Ferring, 764
F.3d at 1409-10. In Ferring, “the ANDA specification [did] not itself resolve the
question of infringement,” so it was necessary to look to testing data. Id. at 1409.
The district court found infringement based on four test results meeting the claims
out of hundreds. Id.

       The Federal Circuit reversed, calling those results “outliers” and rejecting that
“reliance on such anomalies proves infringement by a preponderance of the
evidence.” Id. at 1409–10. So too here. To support its speculation, Par points to

                                                (CSF, ¶32.)
                                                              (CSF, ¶30.) As in
Ferring, this                            cannot support a finding that Eagle will
“likely market an infringing product.” Glaxo, 110 F.3d at 1570; see Ferring, 764
F.3d at 1409-10.3

      For these reasons, Par cannot meet its burden of proving infringement as a
matter of law, and Eagle respectfully requests leave to move for summary judgment
on these bases.


3
       Any argument that “the FDA will require [Eagle] to amend [its] ANDA[] at
some unspecified point in the future” also cannot avoid summary judgment.
AstraZeneca Pharm. LP v. Apotex Corp., 669 F.3d 1370, 1380–81 (Fed. Cir. 2012);
see also Par Pharm., Inc. v. Luitpold Pharm., Inc., 2017 WL 452003, at *6 (D.N.J.
Feb. 2, 2017) (granting judgment on the pleadings and rejecting Par’s infringement
theory based on “speculation that future, uncertain amendments to [defendant’s]
ANDA will infringe Par’s patents”).
Case 1:18-cv-00823-CFC Document 179 Filed 04/24/20 Page 5 of 5 PageID #: 17363
The Honorable Colm F. Connolly
April 17, 2020
Page 5



                                           Respectfully,

                                           /s/ Bindu A. Palapura

                                           Bindu A. Palapura
BAP:nmt/6664840/45185

cc:   Clerk of the Court (via hand delivery)
      Counsel of Record (via electronic mail)
